Per Curiam.

The question presented is whether Barth purchased the patterns and models here in issue to ‘ ‘ resell * * * in the form in which the same is * * * received by” it (Section 5739.01, Revised Code). Barth’s customers were purchasing tools, dies and machines, not patterns or models. No consideration was paid for the patterns, as such, by the customers, and the transfers of possession to the customers were not “sales.”
The judgment of the Court of Appeals is affirmed. United States Steel Corp. v. Bowers, Tax Commr., 170 Ohio St. 558. See San-a-Pure Dairy Co., Inc., v. Bowers, Tax Commr., 173 Ohio St. 469.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Jones and BROwh, JJ., concur.
Herbert, J., dissents.
Jorras, J., of the Seventh Appellate District, sitting for Schneider, J.